Citation Nr: 0711464	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder 
and major depression.

3.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision.  The veteran now 
lives in Rhode Island and her claims are under the 
jurisdiction of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island. 

In November 2006 the veteran stated that she had fired her 
attorney and that she was representing herself in this 
matter.

The veteran failed to report to a requested video conference 
hearing before a Veterans Law Judge in November 2006.  There 
are no outstanding hearing requests.

VA medical records received subsequent to the July 2005 
statement of the case are not pertinent to the veteran's 
claim for service connection for bilateral hearing loss.  
Accordingly, review of these records and issuance of a 
supplemental statement of the case by the RO is not required 
prior to Board review of the veteran's claim for service 
connection for bilateral hearing loss.

The issue of entitlement to service connection for PTSD and 
the issue of entitlement to service connection for bipolar 
disorder and depression are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not currently have hearing loss, as defined 
by VA, in either ear. 




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of 
the veteran's active service.  38 U.S.C.A. § 1131 (West 
2002);  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While a March 
2006 letter discussing the type of evidence necessary to 
establish disability ratings and effective dates was sent out 
by the RO, it appears that it was sent to the incorrect 
address.  In the present appeal, although the veteran may not 
have received notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability for which service connection is sought, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As explained below, 
the Board has determined that service connection is not 
warranted for bilateral hearing loss.  Consequently, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying her of the evidence pertinent to those 
elements.

The Board notes that a March 2004 letter specifically 
informed the veteran of the type of evidence needed to 
support her claim for service connection for bilateral 
hearing loss, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what she should do 
if she had questions or needed assistance.  She was, in 
essence, told to submit all pertinent evidence she had in her 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records.  The veteran 
has also been provided a VA audiometric examination.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  There is no 
indication that there exists any additional evidence which 
has a bearing on the veteran's claim which has not been 
obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim decided below after 
providing the required notice and that any procedural errors 
in the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria:

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where a veteran had active and continuous military service 
for 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and sensorineural 
hearing loss (as an organic disease of the nervous system) 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in, or aggravated by, 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

History and Analysis:

The veteran maintains that she has bilateral hearing loss due 
to noise exposure in service.  She asserts that she was 
exposed to the loud noise of truck engines and forklift 
engines.  

The veteran's December 1984 discharge examination report 
shows that the veteran had auditory thresholds of 15, 10, 10, 
10, 10, 60, and 40 decibels in the right ear, and auditory 
thresholds of 10, 10, 10, 10, 5, 20, and 20 decibels in the 
left ear, at 500, 1,000, 2,000, 3000, 4,000, 6,000 and 
8,000 Hertz, respectively.  

VA audiometric evaluation in April 2004 shows that the 
veteran had auditory thresholds of 20, 20, 15, 15, and 25 
decibels in the right ear, and auditory thresholds of 20, 15, 
15, 35, and 15 decibels in the left ear, at  500, 1,000, 
2,000, 3000, and 4,000 Hertz, respectively.  The report 
indicates that the veteran had 96 percent speech recognition 
in the right ear and 100 percent speech recognition in the 
left ear.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran's December 1984 discharge examination report and 
the April 2004 VA audiology report both indicate that the 
veteran had normal hearing in both ears as defined by VA.  
These reports did not reveal the veteran to have an auditory 
threshold of 40 decibels or more at any of the applicable 
frequencies, the reports did not show that the veteran 
exhibited three auditory thresholds of 26 decibels or greater 
at the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz, 
and the veteran's speech recognition scores were not below 94 
percent in either ear.  38 C.F.R. § 3.385.  In the absence of 
current demonstration of hearing loss disability for VA 
purposes, there exists no basis for a grant of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Since the preponderance of the evidence is against her claim, 
service connection for bilateral hearing loss is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The veteran maintains that she has psychiatric disability, 
including PTSD, a bipolar disorder, and depression due to her 
military service.  Subsequent to the July 2005 statement of 
the case, and prior to certification of the veteran's appeal 
to the Board, numerous VA psychiatric treatment records were 
obtained.  However, a supplemental statement of the case 
showing consideration of this pertinent evidence was not 
issued.  These pertinent VA medical records must be reviewed 
by the RO, and the RO must issue a supplemental statement of 
the case showing consideration of this evidence, prior to 
Board review of the veteran's claims for service connection 
for psychiatric disability.  38 C.F.R. § 19.31 (2006).

The veteran submitted an October 2006 lay statement from her 
former spouse subsequent to certification of the veteran's 
appeal to the Board.  This newly submitted evidence should 
also be reviewed by the RO.

Since the veteran may not have received notice of the type of 
evidence necessary to establish disability ratings or 
effective dates for the disabilities for which service 
connection are sought, a new notice letter complying with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), should be sent 
to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include a 
description of the information and 
evidence necessary to substantiate her 
service connection claims, and to include 
notice that she should submit any 
pertinent evidence in her possession.  
This letter should also provide as an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Contact the veteran and request that 
she provide the names and addresses of all 
medical professionals who have provided 
her recent psychiatric treatment.  After 
obtaining any necessary authorizations 
from the veteran, request any outstanding 
medical records.  Regardless of the 
response from the veteran, request copies 
of all of the veteran's medical treatment 
at the Providence, Rhode Island VA Medical 
Center dated from April 2006 to present. 

3.  After the above action has been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case, showing consideration of all 
evidence submitted since the July 2005 
statement of the case, and afford the 
veteran the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


